Citation Nr: 1605286	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability for the period of June 9, 1997 through May 24, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to an initial evaluation in excess of 30 percent for an unspecified depressive disorder.

6.  Entitlement to an effective date prior to January 31, 2014, for the award of service connection for an unspecified depressive disorder.

7.  Entitlement to an initial compensable evaluation for headaches.

8.  Entitlement to an effective date prior to January 31, 2014, for the award of service connection for headaches.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the cervical spine, right shoulder, and TDIU issues.

Historically, the Veteran filed his claim of service connection for a cervical spine disability in June 1997.  The Board initially denied service connection for that claim in a July 2003 Board decision.  However, that Board decision was vacated by a November 2004 Joint Motion for Remand.  Ultimately, service connection for a cervical spine disability was awarded by the AOJ in the April 2007 rating decision; the Veteran timely appealed the assigned initial evaluation for that disability and has indicated throughout the appeal of his increased evaluation claim that he is unable to work.  Finally, the AOJ awarded an increased evaluation from 10 percent to 20 percent disabling in the December 2010 rating decision.  Thus, the Board has characterized the cervical spine claim on appeal as above in order to comport with that award of benefits.  

Moreover, in light of the Veteran's statements regarding his unemployability throughout the appeal period, the Board has taken jurisdiction over the claim for TDIU on appeal, stemming from the cervical spine date of claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, during the appeal of the cervical spine increased evaluation claim, the Veteran also claimed a right shoulder disability in a May 2010 correspondence.  The AOJ awarded service connection for a right shoulder disability in the December 2010 rating decision; the Veteran timely appealed the assigned evaluation for that disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, in a March 2015 rating decision, the AOJ denied service connection for a left shoulder disorder, but awarded service connection for an unspecified depressive disorder and headaches; the AOJ awarded 30 percent and noncompensable evaluations for the psychiatric and headache disabilities, respectively, effective January 31, 2014.  The Veteran submitted a May 2015 Notice of Disagreement, VA Form 21-0958, in which he disagreed with the denial of service connection for his left shoulder disorder, and disagreed with the assigned evaluations and effective dates respecting his psychiatric and headache disabilities.  No statement of the case has been issued respecting those claims at this time.  

As a timely notice of disagreement with the claim of service connection for a left shoulder disorder, and increased evaluation and earlier effective date claims for unspecified depressive disorder and headaches have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claim of service connection for a left shoulder disorder, and increased evaluation and earlier effective date claims for unspecified depressive disorder and headaches are remanded at this time.

With respect to the cervical spine, right shoulder and TDIU claims, in a November 2015 correspondence, the Veteran's representative indicated that the Veteran's VA Vocational Rehabilitation file has not been associated with the claims file.  As there appears to be outstanding VA records that are potentially relevant to the claims on appeal, a remand is also necessary in order to obtain any outstanding VA and private treatment records, including any outstanding VA Vocational Rehabilitation records, and associate those documents with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the cervical spine claim, the Board notes that the Veteran's last VA examination of his cervical spine disability was in September 2010, over 5 years ago.  In light of the need to again remand this case, the Board finds that, on remand, the Veteran should be afforded another VA examination of his cervical spine disability so that the current severity of that disability may be adequately assessed and in order to facilitate timely and efficient adjudication of his claim on return of his case to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Veteran underwent a VA examination of his bilateral shoulders in March 2015; the Board finds that examination to be inadequate for rating purposes with respect to the right shoulder disability.  Specifically, the VA examiner indicated that there was pain on range of motion, though no description of when the pain began is reported.  Thus, the Board finds the March 2015 examination to be inadequate in order to evaluate the Veteran's right shoulder disability.  Accordingly, the Board finds that, on remand, the Veteran should be afforded another VA examination of his right shoulder disability in order to adequately assess the current severity of that disability and to obtain the appropriate range of motion metrics.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should promulgate a statement of the case on the issues of entitlement to service connection for a left shoulder disorder, and increased evaluations and earlier effective dates for unspecified depressive disorder and headaches disabilities.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Washington, DC VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 1997 and associate those documents with the claims file.

3.  Obtain any VA Vocational Rehabilitation records and/or the entire VA Vocational Rehabilitation file respecting the Veteran and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record and the Veteran should be so notified.

4.  Ask the Veteran to identify any private treatment that he may have had for his cervical spine and right shoulder disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for VA examination in order to determine the current severity of his cervical spine disability and any associated neurological impairments or radiculopathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should provide the range of motion measurement indicating where pain began, if appropriate.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-ups, and note the frequency and duration of any flare-ups.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Additionally, the examiner should indicate whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.  

The examiner should also indicate whether any intervertebral disc syndrome of the cervical spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

The examiner must also identify any neurological abnormalities associated with the cervical spine disability.  The examiner should also specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

Finally, the examiner should address what, if any, affect the Veteran's cervical spine disability has on his employment.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should provide findings necessary to apply pertinent rating criteria, including range-of-motion testing, and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-ups, and note the frequency and duration of any flare-ups.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should additionally indicate whether there is any ankylosis of the scapulohumeral articulation; any impairment of the right humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the right clavicle or scapula including dislocation, malunion, or nonunion of.

Finally, the examiner should address what, if any, affect the Veteran's right shoulder disability has on his employment.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increase evaluation of his cervical spine and right shoulder disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



